             Case 1:19-cv-10101-MLW Document 72 Filed 02/12/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
OPTUM, INC. and                     )
OPTUM SERVICES, INC.,               )
                                    )
            Plaintiffs,             )
                                    )
v.                                  )                       C.A. No. 19-cv-10101-MLW
                                    )
DAVID WILLIAM SMITH,                )
                                    )
            Defendant.              )
____________________________________)

    OPPOSITION OF MEDIA INTERVENORS TO NON-PARTY TCORP62018 LLC’S
              “UNOPPOSED MOTION FOR EXTENSION OF TIME”

        Proposed Intervenors Dow Jones & Company, Inc. and Boston Globe Media Partners,

LLC (the “Media Intervenors”), submit this opposition to the motion of non-party TCORP62018

LLC, (“ABC”), for an extension of time to oppose the Media Intervenors’ motion to intervene

and unseal.1 ABC, which is not a party to this case and has not moved to intervene, asks that it

be given an additional seven days to respond to the Media Intervenors’ motion for release of the

full transcript of the January 31, 2019 temporary restraining order hearing. The basis for ABC’s

motion is that the Court of Appeals has set a deadline of noon on Thursday, February 14, for

defendant David William Smith to oppose a motion for an injunction pending appeal.

        Even if the Court recognizes non-party ABC’s motion, it should be denied because ABC

has failed to show good cause for the seven-day extension it requests. The exigency of the First

Circuit’s filing deadline may justify a short extension, of no more than 24 hours. However,


1
  ABC styled its motion as “unopposed,” even though its counsel did not confer with counsel for
the Media Intervenors before filing the motion. Instead, ABC conferred only with the plaintiffs,
which have no interest in the question of whether the transcript at issue should be unsealed. (See
Motion for Extension of Time at 3 (LR 7.1 Certification)).


3140637.v1
             Case 1:19-cv-10101-MLW Document 72 Filed 02/12/19 Page 2 of 3



nothing in ABC’s motion explains why it needs seven days to articulate a reason for continued

sealing of the transcript. The requested extension, which is significantly longer than the period

the Court originally afforded the parties to respond to the motion to unseal, would “delay[]

access to news, and delay burdens the First Amendment.” Globe Newspaper Co. v. Pokaski, 868

F.2d 497, 507 (1st Cir. 1989).

        Accordingly, the Media Intervenors request that the Court take no action on, or deny,

non-party ABC’s motion. In the alternative, the Media Intervenors request that the Court issue

an order allowing an additional 24 hours, until noon on Friday, February 15, 2019, for the filing

of any oppositions and affidavits concerning the Media Intervenors’ motion. In the event the

court enters the latter order, Proposed Intervenors request that they be afforded until 10:00 a.m.

on Monday, February 18 to file any reply brief, and that the hearing currently scheduled for 9:30

a.m. on Tuesday, February 19, 2019, remain in place.

                                                      Respectfully Submitted,

                                                      DOW JONES & COMPANY, INC, and
                                                      BOSTON GLOBE MEDIA PARTNERS,
                                                      LLC,

                                                      By their Attorneys,

                                                      /s/ Jeffrey J. Pyle
                                                      Robert A. Bertsche (BBO #554333)
                                                      Jeffrey J. Pyle (BBO #647438)
                                                      PRINCE LOBEL TYE LLP
                                                      One International Place, Suite 3700
                                                      Boston, MA 02110
                                                      (617) 456-8000 (tel)
                                                      (617) 456-8100 (fax)
                                                      jpyle@princelobel.com




3140637.v1                                       2
             Case 1:19-cv-10101-MLW Document 72 Filed 02/12/19 Page 3 of 3



                                  CERTIFICATE OF SERVICE

        I, Jeffrey J. Pyle, hereby certify that this document filed through the ECF system will be
sent electronically to the registered participants as identified on the Notice of Electronic Filing
(“NEF”) and paper copies will be sent to those indicated as non-registered participants on
February 12, 2019.

                                                      /s/ Jeffrey J. Pyle
                                                      Jeffrey J. Pyle




3140637.v1                                       3
